DETAILED ACTION

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Amendment
Applicant’s response to the last Office Action, filed on 04/23/2021 has been entered and made of record. 
Double patenting rejection is maintained.

Response to Arguments
Applicant's arguments filed on 04/23/2021 have been fully considered but they are not persuasive.
Examiner finds that the Hill and Srivastava references teach the newly amended claim language. See detailed analysis below.
Applicant has amended the independent claims to require capturing an image of the gaming table from above at an angle such that the image includes a plurality of stacks of chips bet on the gaming table by a player. Examiner notes that Hill ¶ 0047 teaches imaging stacks of chips on a casino table. The image in Fig. 3 as well as the 
Examiner notes that ‘supervised’ artificial intelligence/machine learning training in general is the process of analyzing data (in this case an image) and feeding back the image for learning upon determination that there is a possible error in the analysis. It is clear that this learning process happens on the basis that there is possible error of the result of the chip determination analysis.
As noted in the analysis below, Hill ¶ 0124 teaches training the neural network chip classifier by inputting an image of the chip and the correct numbers and denominations of chips, “The training method uses methods well known to the art, such as error back-propagation, to iteratively adjust the parameters of the neural network so as to optimize the rate of correct classification of the chips in the training set.” ¶ 0130 also teaches that the training phase itself is initiated on the basis of there being possible error. See detailed analysis below.
As noted in the analysis below, Srivastava Figure on pg. 3 and discussion of the example in the bottom paragraph of pg. 5, “Once, we have the actual response of the target variable [the ground truth label], we now send a feedback on the weights of all the parameters [initiate learning by inputting the data as learning data] . . .  For every right prediction, we will keep the weight of the predictor same. While for every wrong prediction, we divide the weight of the predictor by 1.2 (learning rate).” That is, the example initiates the learning in response to a determination of error.)
It would have been obvious to one of ordinary skill in the art to have combined Hill’s machine learning-based chip classification with Srivastava’s machine learning 
Applicant has pointed out the individual deficiencies of each of Hill and Srivastava. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986). The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art. See In re Kahn, 441 F.3d at 987-88; In re Young, 927 F.2d 588, 591 (Fed. Cir. 1991); and In re Keller, 642 F.2d 413, 425 (CCPA 1981). Moreover, in evaluating such references it is proper to take into account not only the specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826 (CCPA 1968).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2 and 4-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No.  16/188,646 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding claim 1, 16/188,646 teaches a chip recognizing and learning system in an amusement place having a gaming table, comprising: (claim 1)
a game recording device configured to record a state of chips piled up on the gaming table as an image by a camera; (claim 1)
a chip determining device including an artificial intelligence device configured to analyze the recorded image of the state of the chips to determine the numbers and kinds of chips bet by a player; and (claim 1)
a teaching device configured to input, in a case where it is determined that there is a doubt for an error in a determining result of the chip determining device, the image used for determination of the chip determining device and the correct numbers and 
Remaining claims are similarly rejected. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2 and 4-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No.  16/480,113 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding claim 1, 16/480,113 teaches a chip recognizing and learning system in an amusement place having a gaming table, comprising: (claim 1)
a game recording device configured to record a state of chips piled up on the gaming table as an image by a camera; (claim 1)
a chip determining device including an artificial intelligence device configured to analyze the recorded image of the state of the chips to determine the numbers and kinds of chips bet by a player; and (claim 1)
a teaching device configured to input, in a case where it is determined that there is a doubt for an error in a determining result of the chip determining device, the image used for determination of the chip determining device and the correct numbers and correct kinds of the chips for the error as teaching data to the artificial intelligence device to allow the artificial intelligence device to perform learning. (claim 1)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 9-12, 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US PGPub 2006/0160608) in view of Srivastava (“Introduction to Online Machine Learning: Simplified”).
Regarding claim 1, Hill discloses a chip recognizing and learning system associated with an amusement place having a gaming table, the chip recognizing and learning system (Hill teaches a system for imaging casino chips on a casino table in order to recognize and classify their denominations and number), comprising: 

and at least one processor (¶ 0036), wherein the at least one processor is configured to:
and at least one processor, configured to: execute an artificial intelligence program to analyze the image, of the chips in the plurality of chip stacks on the gaming table to determine numbers and kinds of the chips; and (¶ 0109 teaches using a neural network to classify the image of the chips to determine the chip kind. ¶ 0069 teaches tabulating the number of classified chips.)
use, as teaching data for the artificial intelligence program to learn, one or more images associated with an error in the determination of the numbers or kinds of chips to thereby increase teaching data learned by the artificial intelligence program, the teaching data teaching data further including correct numbers and correct kinds of chips associated with the one or more images.  (¶ 0124 teaches training the neural network chip classifier by inputting an image of the chip and the correct numbers and denominations of chips, “The training method uses methods well known to the art, such as error back-propagation, to iteratively adjust the parameters of the neural network so as to optimize the rate of correct classification of the chips in the training set.” ¶ 0130 teaches that the training happens on the basis of there an association with an error.)

It would have been obvious to one of ordinary skill in the art to have combined Hill’s machine learning-based chip classification with Srivastava’s machine learning algorithm (which teaches learning using the new test data being classified to initiate online machine learning). Hill teaches classifying casino chips using a neural network that is trained on chips of known denominations during a dedicated training phase. Srivastava teaches the different but common approach of training machine learning algorithms using the data from the classification task in real-time, where training is initiated upon determination of an error. The combination constitutes the repeatable and predictable result of simply applying this well-known and widely-used online machine learning technique to Hill’s system which is already performing machine learning on casino chips. This cannot be considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings 
Regarding claim 4, the above combination discloses the chip recognizing and learning system according to claim 1, wherein the at least one processor is configured to:
use the obtained image to determine kinds and numbers of chips in a chip tray included in the gaming table and to perform the identification of the kinds, and the number of the chips bet by the player and an identification of positions of the chips bet by the player respectively for each of a plurality of players in a game performed on the gaming table from the obtained image (See rejection of claim 1 regarding determining chips bet by each player on the table. ¶ 0043 teaches determining the contents of the dealers chip tray.) 
determine an actual total amount of the chips in the chip tray when retrieval of all losing chips bet by the player ends, calculate a necessary total amount of the chips in the chip tray by adding an increased amount of the chip tray in the game calculated from the kinds and the numbers of the chips bet by a losing one of the players to the total amount of the chips in the chip tray before settlement of each game on the basis of the identification that is based on the image, compare the necessary total amount of the chips in the chip tray and the actual total amount of the chips in the chip tray with each other, and determine that there is possible error when there is a difference between the necessary total amount and the actual total amount. (Hill ¶ 0043, “Once the game is complete and the invention knows the value of the wagers won and lost by the players, the invention can calculate an expected value of the chips that should be in the chip 
Regarding claim 6, the above combination discloses the chip recognizing and learning system according to claim 4, wherein the at least one processor is configured to use, for the calculation of the necessary total amount, including determining the actual total amount of the chips in the chip tray from the image, an artificial intelligence that is different from the artificial intelligence program that is executed to determine the numbers and kinds of the chips bet by the player. (As above, Hill teaches reconciling the chip count on the table and in the chip tray to determine the correct value of chips and when an error has occurred, Hill ¶ 0043, “Once the game is complete and the invention knows the value of the wagers won and lost by the players, the invention can calculate an expected value of the chips that should be in the chip tray. Step 220 compares the actual amount to the expected amount. If there's a mismatch between these amounts, the invention can alert the dealer or supervisor to investigate.”)
Regarding claim 7, the above combination discloses the chip recognizing and learning system according to claim 4, wherein the game recording device records the image acquired from the camera after giving, to the image, an index, a time, or a tag specifying a retrieval scene or a payment scene of the chips, by which a record of the game can be analyzed. (Hill, ¶ 0040 teaches tracking the game, taking an image at the end of the game, tagging it as the final image and tagging it as a player or house win (for payment of retrieval of chips), see steps 206-212.)
claim 9, the above combination discloses the chip recognizing and learning method in an amusement place having a gaming table (see rejection of claim 1), comprising:
executing an artificial intelligence program to analyze an image, obtained from a camera, of chips piled up on the gaming table to determine numbers and kinds of chips bet by a player, wherein the camera is configured to capture an image of the gaming table from above at an angle so that the image includes a plurality of stacks of the chips on the gaming table; and (see rejection of claim 1)
using, as new teaching data for the artificial intelligence program to learn, one or more images associated with an error in the determination of the numbers or kinds of chips to thereby increase teaching data learned by the artificial intelligence program, the new teaching data teaching data further including correct numbers and correct kinds of chips associated with the one or more images. (see rejection of claim 1)
Regarding claim 10, the above combination discloses the chip recognizing and learning system in an amusement place having a gaming table, comprising: (see rejection of claim 1)
a camera configured to capture an image of the gaming table from above at an angle so that the image includes a plurality of stacks of the chips on the gaming table; (see rejection of claim 1)
least one processor, wherein the at least one processor is configured to: (see rejection of claim 1)

respond to a determination  that the identification  is correct by inputting the image and the identified numbers and kinds of the chips as teaching data to the artificial intelligence program  to allow the artificial intelligence program  to perform learning. (see rejection of claim 1)
Regarding claim 11, the above combination discloses the chip recognizing and learning system in an amusement place having a gaming table, comprising: (see rejection of claim 1)
a camera  configured to capture an image of the gaming table from above at an angle so that the image includes a plurality of stacks of the chips on the gaming table; and (see rejection of claim 1)
at least one processor configured to  execute an artificial intelligence program  to analyze an image, obtained from the camera, of the chips in a plurality of chip stacks on the gaming table to determine numbers and kinds of chips, wherein, in a case where the identification  is determined to be correct, the artificial intelligence program  receives the image used for identification and the identified numbers and kinds of the chips as teaching data and performs learning based on the received image and numbers and kinds of the chips. (see rejection of claim 1)
Claims 12, 14 and 15 are system claims dependent on claim 10, corresponding to claims 4, 6 and 7. Claim limitations are rejected similarly, see detailed analysis above.
claim 17, the above combination discloses the chip recognizing and learning method in an amusement place having a gaming table, comprising: (see rejection of claim 1)
executing an artificial intelligence program to analyze an image, obtained from a camera, of chips piled up on the gaming table to determine numbers and kinds of chips, wherein the camera is configured to capture an image of the gaming table from above at an angle so that the image includes a plurality of stacks of the chips on the gaming table; (see rejection of claim 1)
responding to a determination that the identification is correct by inputting the image and the identified numbers and kinds of the chips as teaching data to the artificial intelligence program to allow the artificial intelligence program to perform learning. (see rejection of claim 1)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US PGPub 2006/0160608) in view of Srivastava (“Introduction to Online Machine Learning: Simplified”) and Online Machine Learning (Wikipedia: the free encyclopedia).
Regarding claim 2, the above combination discloses the chip recognizing and learning system according to claim 1, but not the remaining limitations. 
In the field of machine learning algorithms, Online Machine Learning teaches that in a case where it is determined that the determining result is correct, the at least one processor is further configured to input one or more images used for the determination and the 102001748.12 / 16US 15/877,453ANPL.P0048US/1001013768 Response to Final Action dated Oct. 29, 2020 numbers and kinds of chips of the determination as teaching data to the artificial intelligence device to allow the artificial intelligence device to perform learning. 
It would have been obvious to one of ordinary skill in the art to have combined Hill’s machine learning-based chip classification with Online Machine Learning’s machine learning algorithm (which teaches learning using the test data being classified). Hill teaches classifying casino chips using a neural network that is trained on chips of known denominations during a dedicated training phase. Online Machine Learning teaches the different but common approach of training machine learning algorithms using the data from the classification task in real-time. The combination constitutes the repeatable and predictable result of simply applying this well-known and widely-used online machine learning technique to Hill’s system which is already performing machine learning on casino chips. This cannot be considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US PGPub 2006/0160608) in view of Srivastava (“Introduction to Online Machine Learning: Simplified”) and Walker (US PGPub 2006/0287068)
claim 5, the above combination discloses the chip recognizing and learning system according to claim 4, wherein the control device determines the actual total amount of the chips in the chip tray, but not the remaining limitations (See rejection of claim 4)
In the field of automated casino chip tracking Walker teaches monitoring chips in the chip tray based on radio frequency identifications (RFIDs) provided in the chips. (¶ 0135 teaches using RFID tags in casino chips and monitoring them in the chip tray, “the player purchases chips from the dealer 40 and this transaction is recorded by the dealer using the chip tray interrogator, such as interrogator [RFID reader] 96, 98 or 100.”)
It would have been obvious to one of ordinary skill in the art to have combined Hill’s optical chip reading with Walker’s RFID chip reading. Hill teaches classifying casino chips using optical imaging. Walker teaches using RFID technology to monitor casino chips. The combination constitutes the repeatable and predictable result of simply applying this well-known and widely-used approach for casino chip monitoring to Hill’s system which is already monitoring casino chips. This cannot be considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Claim 13 is system claim dependent on claim 10, corresponding to claim 5. Claim limitations are rejected similarly, see detailed analysis above.  

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US PGPub 2006/0160608) in view of Srivastava (“Introduction to Online Machine Learning: Simplified”) and Bulzacki (US PGPub 2017/0161987).
Regarding claim 8, the above combination discloses the chip recognizing and learning system according to claim 1, wherein the chip determining device is capable of determining the kinds, the numbers, and the positions of the bet chips (See rejection of claim 1)
In the field of automated casino chip tracking Bulzacki teaches determining the chips even when some of a plurality of chips put on the gaming table are partially or entirely hidden due to a blind spot of the camera. (Bulzacki teaches optical classification of chips on a casino table. ¶ 0143-0144 explicitly teach doing so in partially obstructed conditions.)
It would have been obvious to one of ordinary skill in the art to have combined Hill’s optical chip reading with Hill’s optical chip reading (which explicitly mentions partially obstructed conditions). Hill and Bulzacki both teaches classifying casino chips using optical imaging. The combination constitutes the repeatable and predictable result of simply applying Bulzack’s technique for classifying chips in partially occluded situations. This cannot be considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Claim 16 is system claim dependent on claim 10, corresponding to claim 8. Claim limitations are rejected similarly, see detailed analysis above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661